In a proceeding by appellant’s.former wife to enforce the alimony and child support provisions of the Mexican judgment which divorced the parties, ■ the appeal-is from an'orderof the Family Court,-Suffolk.County, dated August' 8,-1972, which granted the petition and directed appellarit to'- pay $90 per-week; retroactive to March 24,'1972,'allocated $30 per week'for petitioner and. $60. per week for'the parties’- three children,.- Order, modified,, upon, the facts, by reducing the-payments' to- $75.weekly,-allocated $25 per week for.-petitioner *647..and $50 per week for the.parties’, three children. ' As so. modified, order affirmed, without costs.'. The trial minutes show 'that appellant’s circumstances and his; ability to pay the. amount provided in' the - judgment of divorce have changed, since November 4, 1970, when the judgment was. granted. ' Martuscello, Acting P. J.y Latham, 'Shapiro, Christ and Brennan,-JJ.," concur; ■ . ’..